Case 5:19-cv-01134-ODW-SHK Document 65 Filed 06/23/21 Page 1 of 4 Page ID #:438




 1                                                                                                 O
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   DELEXSTINE KENDRICKS,                             Case № 5:19-cv-01134-ODW (SHKx)
12                        Plaintiff,                   ORDER DENYING MOTION FOR
13
                                                       ATTORNEYS’ FEES [55]
            v.
14   COLLECT ACCESS, LLC, et al.,
15                        Defendants.
16
17                                     I.   INTRODUCTION
18          Plaintiff Delexstine Kendricks initiated this action against Defendants Collect
19   Access, LLC (“Collect”) and Zee Law Group, P.C. (“ZLG”) for allegedly violating
20   the Fair Debt Collection Practices Act (“FDCPA”), and the Rosenthal Fair Debt
21   Collection Practices Act (“RFDCPA”). (Compl., ECF No. 1.) On January 26, 2021,
22   the Court denied Defendants’ Motion to Dismiss and dismissed Kendricks’s
23   Complaint, sua sponte. Defendants now move for an award of attorneys’ fees under
24   the FDCPA and RFDCPA. (Motion for Attorneys’ Fees (“Mot.”), ECF No. 55.) For
25   the reasons that follow, Defendants’ Motion is DENIED.1
26
27
     1
28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P 78; C.D. Cal. L.R. 7-15.
Case 5:19-cv-01134-ODW-SHK Document 65 Filed 06/23/21 Page 2 of 4 Page ID #:439




 1                                 II.   BACKGROUND
 2         Defendants have been attempting to collect a debt that Plaintiff Delexstine
 3   Kendricks purportedly owes. (See Compl. ¶¶ 3, 20.) On January 3, 2018, Defendants
 4   obtained a writ of execution from the state court to enforce a default judgment against
 5   Kendricks. (Id. ¶ 29.) In that action, Kendricks filed a motion to quash service of
 6   process, as well as an ex parte application to stay. On April 19, 2018, the state court
 7   granted her ex parte application to stay enforcement of the judgment until the court
 8   could hear her motion to quash service. (Id. ¶ 33.)
 9         On May 31, 2018, the state court held a hearing on the motion to quash service,
10   which Kendricks and Defendants attended. (Id. ¶ 35.) In that hearing, the court
11   issued a minute order reflecting what had been discussed. (Id. ¶ 36; Defs.’ Req. for
12   Judicial Notice (“RJN”) ¶ 3, Ex. C (“Min. Order”), ECF No. 49-3.) The minute order
13   reflects, among other things, that the court set aside default and default judgment
14   against Kendricks, ordered Collect to serve new process upon Kendricks, and ordered
15   Collect to provide Kendricks with notice of the court’s ruling. (Compl. ¶¶ 35–36; see
16   Min. Order.)
17         The minute order also contained two seemingly conflicting instructions. First,
18   it stated, “THE COURT ORDERS . . . KENDRICKS TO FILE AN ANSWER TO
19   THE COMPLAINT WITH THE CLERKS OFFICE WITHIN TWENTY (20) DAYS.”
20   (Min. Order (emphasis added).)       The minute order also included the following
21   instruction: “NEW SERVICE REQUIRED ON THE RENEWAL OF JUDGMENT
22   OF [DRI] ON DEFENDANT DELEXSTINE R KENDRICKS 30 DAYS TO
23   ANSWER.” (Id. (emphasis added).) On June 1, 2018, Defendants filed and served
24   Kendricks with a Notice of Ruling which communicated the twenty-day deadline
25   stated in the minute order. (See id.; Compl. ¶ 37; RJN ¶ 4, Ex. D.) Having received
26   no answer after twenty days, Defendants filed and served a request for entry of default
27   on June 21, 2018. (Compl. ¶ 41.) However, the state court denied the request and
28




                                                2
Case 5:19-cv-01134-ODW-SHK Document 65 Filed 06/23/21 Page 3 of 4 Page ID #:440




 1   noted that Kendricks had thirty days to respond to the complaint, not twenty. (Id.
 2   ¶ 42.)
 3            Based on the above, Kendricks filed a Complaint in this Court, claiming that
 4   Defendants violated the FDCPA and RFDCPA by (1) sending Kendricks the Notice of
 5   Ruling stating that she had twenty days to respond to the complaint instead of thirty
 6   days, (id. ¶¶ 39–40), and (2) filing and serving the request for entry of default before
 7   thirty days expired, (id. ¶¶ 43–47.) Defendants moved to dismiss the Complaint under
 8   Federal Rule of Civil Procedure (“Rule”) 12(b)(6). (Order Den. Mot. to Dismiss, ECF
 9   No. 52.) The Court dismissed the action with prejudice, sua sponte, for reasons
10   independent of any arguments advanced by Defendants.            (Id.)   Defendants now
11   request attorneys’ fees. (Mot.)
12                               III.     LEGAL STANDARD
13            The FDCPA provides that a court may award attorneys’ fees only if a plaintiff’s
14   action was “brought in bad faith and for the purpose of harassment.” 15 U.S.C.
15   § 1692k(a)(3). The RFDCPA similarly provides that a court may award such fees if a
16   plaintiff’s action was brought in bad faith. See Cal. Civ. Code § 1788.30. Under the
17   FDCPA, the defendant bears the burden of showing, by more than a “conclusory
18   assertion,” that the plaintiff acted in bad faith and for the purpose of harassment.
19   Guerrero v. RJM Acquisitions LLC, 499 F.3d 926, 940–41 (9th Cir. 2007). As long as
20   a plaintiff’s claim is “‘minimally colorable,’ a district court does not abuse its
21   discretion in finding the suit was brought in good faith.” Fields v. Credit Mgmt. Sys.,
22   No. EDCV 14-1853 JGB (SPx), 2016 WL 9088755, at *3 (C.D. Cal. Apr. 20, 2016)
23   (quoting Guerrero, 499 F.3d at 940).
24                                      IV.   DISCUSSION
25            Defendants contend that they are entitled to recover attorneys’ fees from
26   Kendricks and her counsel because they are the prevailing party under the FDCPA
27   and RFDCPA. (See Mot.) Defendants are incorrect.
28




                                                 3
Case 5:19-cv-01134-ODW-SHK Document 65 Filed 06/23/21 Page 4 of 4 Page ID #:441




 1         First, 15 U.S.C. § 1692(k)(a)(3) does not authorize attorneys’ fees against a
 2   plaintiff’s attorneys.   Hyde v. Midland Credit Mgmt., Inc., 567 F.3d 1137, 1140
 3   (9th Cir. 2009); see also Fields, 2016 WL 9088755, at *2 (“Section 1692k(a)(3) only
 4   authorizes an award of fees against the plaintiff, not the plaintiff’s attorneys.”). Thus,
 5   to the extent Defendants seek attorneys’ fees against Kendricks’s attorneys, their
 6   Motion is denied.
 7         Second, Defendants fail to meet their burden to demonstrate beyond a
 8   conclusory assertion that Kendricks brought this case in bad faith and for the purpose
 9   of harassment. See Guerrero, 499 F.3d at 940. Defendants fail to cite to a single case
10   supporting their contention that Kendricks brought this case in bad faith or to harass—
11   “[t]his alone is grounds to deny [their] motion.” See Fields, 2016 WL 9088755, at *3.
12   Defendants merely restate the relevant statutes and facts in the record. (See generally
13   Mot.) Indeed, Defendants make only the conclusory assertion that because this Court
14   “found that Kendricks failed to allege facts showing that Defendants engaged in
15   conduct that is prohibited by the FDCPA or RFDCPA,” that Kendricks’s action was
16   brought in bad faith or to harass. This will not do. Accordingly, Defendants’ Motion
17   is denied.
18                                   V.   CONCLUSION
19         For the reasons discussed above, the Court DENIES Defendants’ Motion for
20   Attorneys’ Fees. (ECF No. 55.)
21
22         IT IS SO ORDERED.
23
24         June 23, 2021
25
26                                ____________________________________
27                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
28




                                                 4
